DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites, wherein the second video range is wider than a range included in the display range upon start of display of the first screen.  However the limitation is ambiguous as opposes the limitation of claim 1.  Claim 1 indicates that second video range is narrower than the first video range. However, claim 4 which depends on claim 1 tells the opposite that the second video range is wider than the display range ( which is first display range according to claim 1.
Therefore claim 4 is indefinite.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 17 depends on claim 16 bit claim 17 doesn’t limit claim 16.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7 and 12-13 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Yim et al. ( US patent publication: 20180152636, “Yim”).

Regarding claim 1,  Yim teaches, An electronic device comprising at least one memory and at least one processor (“[0032] The mobile terminal 100 is shown having components such as a wireless communication unit 110, an input unit 120, a sensing unit 140, an output unit 150, an interface unit 160, a memory 170, a controller 180, and a power supply unit 190. It is understood that implementing all of the illustrated components is not a requirement, and that greater or fewer components may alternatively be implemented” “[0326] The present disclosure mentioned in the foregoing description may be implemented using a machine-readable medium having instructions stored thereon for execution by a processor to perform various methods presented herein. Examples of possible machine-readable mediums include HDD (Hard Disk Drive), SSD (Solid State Disk), SDD (Silicon Disk Drive), ROM, RAM, CD-ROM, a magnetic tape, a floppy disk, an optical data storage device, the other types of storage mediums presented herein, and combinations thereof. If desired, the machine-readable medium may be realized in the form of a carrier wave (for example, a transmission over the Internet). The processor may include the controller 180 of the mobile terminal.”) which function as: 
a display controlling unit (integral part of processor) configured to perform control so that, on a first screen, a range of a part of a VR content having a first video range is displayed on a display as a display range and a position of the display range is changed in accordance with an orientation change of the electronic device or a display range change operation by a user, and on a second screen, a first image with a second video range that is narrower than the first video range in the VR content and a second image with a range outside of the second video range in the first video range are displayed side by side; ( [0088] The memory 170 can store programs to support operations of the controller 180 and store input/output data (for example, phonebook, messages, still images, videos, etc.). The memory 170 may store data related to various patterns of vibrations and audio which are output in response to touch inputs on the touch screen. VR (virtual reality) content is video or game  which is multi-media content.   Now refer to Fig. 10,  The first screen or top screen shows an image 1000 where the display range is all 360 degree.  The bottom or  second screen provides two images, first image is an image of 1031 (which is not be cut out) with a second video range and a second image 1033 (which is to be cut out, whose range is outside the second video range “[0241] Referring to FIG. 10, an omnidirectional spherical image 1000, which is reduced to a preset minimum size, is illustrated.
[0242] The user is to delete a meaningless region 1010 included in the omnidirectional spherical image 1000.
[0243] if the circular crop menu 501 is selected, the controller 180 may display the circular crop handler 570 and a cutting region 580 on the omnidirectional spherical image 1000.
[0244] In addition, the controller 180 may further display a whole planar image 1030 corresponding to the omnidirectional spherical image 1000 in a panoramic view shape at a lower end of the omnidirectional spherical image 1000.
[0245] The whole planar image 1030 may include a first planar image 1031 corresponding to a region not to be cut out and a second planar image 1033 corresponding to the cutting region 580.”)
a generating unit ( integral part of  processor) configured to generate an edited VR content including the second video range; (“[0251] When the OK button 810 is selected, the controller 180 may display and store the omnidirectional spherical image 900 in which a portion corresponding to the cutting region 580 is cut out.”) and
a changing unit ( integral part of  processor) configured to changes the second video range in accordance with a video range change operation by the user in a state where the first image and the second image are being displayed on the second screen. ( Fig. 10 middle Figure to right figure, second video range is change is done by user by moving element  580 from middle to the right in a state where the first image and the second image are being displayed on the second screen and as a result new first and second images are created on the right image of Fig. 10.)

Claim 12 is directed to a method and its steps are similar in scope and function of the elements of device claim 1 and therefore claim 12 is rejected with same rationales as specified in the rejection of claim 1.

Claim 13 is directed to a non-transitory computer readable medium (“[0326] The present disclosure mentioned in the foregoing description may be implemented using a machine-readable medium having instructions stored thereon for execution by a processor to perform various methods presented herein. Examples of possible machine-readable mediums include HDD (Hard Disk Drive), SSD (Solid State Disk), SDD (Silicon Disk Drive), ROM, RAM, CD-ROM, a magnetic tape, a floppy disk, an optical data storage device, the other types of storage mediums presented herein, and combinations thereof. If desired, the machine-readable medium may be realized in the form of a carrier wave (for example, a transmission over the Internet). The processor may include the controller 180 of the mobile terminal.”) and its elements are similar in scope and function of  the elements of device claim 1 and therefore claim 13 is rejected with same rationales as specified in the rejection of claim 1.

Regarding claim 2, Yim teaches, the first image is an image into which the second video range is entirely fitted,( The first image is element 1031 in Fig. 10 middle Figure bottom screen which includes whole second video range.) and
the second image is an image into which the range outside of the second video range is entirely fitted. ( The second image is element 1031 which is outside the second range) 

Regarding claim 3, Yim teaches, wherein the first image and the second image are distorted circular images. ( See Fig. 10  element 1031 first image and element 1033 second image are distorted circular image.)

Regarding claim 5, Yim teaches, wherein the display controlling unit performs control so that, on the second screen, in a case of displaying one of the first image and the second image by enlarging or reducing the one image, other of the first image and the second image is displayed without enlarging and reducing the other image. ( See Fig. 17, 4th image where the first image (1753 to 1755) is reduced but second image1730 is not enlarged/reduced…..” [0324] The controller 180 may decrease a size of the crop box 1730 according to an input of decreasing the size of the crop box 1730. Therefore, only a reduced planar image 1755 in the crop box 1730 may be acquired.”)

Regarding claim 6, Yim teaches, wherein the display controlling unit performs control so that, on the second screen, the second image is displayed in such a manner that the second image be identifiable as an image of the range outside of the second video range. (Fig. 10, first image is element 1031 and the second image 1033 which is identifiable and out of second range).


Regarding claim 7, Yim teaches,  wherein the at least one memory and at least one processor further function as a recording unit configured to generate and record a file storing the edited VR content generated by the generating unit. (“[0251] When the OK button 810 is selected, the controller 180 may display and store the omnidirectional spherical image 900 in which a portion corresponding to the cutting region 580 is cut out.” Element 900 is the edited VR content).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is  rejected under 35 U.S.C. 103 as being unpatentable over Yim in view of Ikeda (US patent publication: 2016/0227092, “Ikeda”).

Regarding claim 8, Yim doesn’t expressly teach,  wherein the recording unit generates one still image file storing a plurality of images on based on the second video range. 
However Ikeda teaches, generates one still image file storing a plurality of images on based on the second video range. ( “[0007]….generating an HDR still image frame having a high dynamic range by generating a plurality of still image frames of different exposure conditions during the processing by the first recording control means and composing the still image frames, and recording the HDR still image frame in a recording medium as an HDR still image.”) 
Yim and Ikeda are analogous as they are from the filed of image processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Ikeda to have included generates one still image file storing a plurality of images on based on the second video range as taught by Ikeda for the purpose of keeping all still image of a display range in a single still image for easy maintenance.

Claim(s) 9 is  rejected under 35 U.S.C. 103 as being unpatentable over Yim as modified by in view of Ikeda  as applied to claim 8 and further in view of  Jose (US patent : 9942294, “Jose”).


Regarding claim 9, Yim as modified by Ikeda doesn’t expressly teach,  wherein a character string “.vr” is described before an extension in a file name of the still image file.
Jose teaches, a character string “.vr” is described before an extension in a file name of an mage file.( Each of these types of rich media content may be generated and/or saved in a variety of formats, such as, for example, .raw, .jpg, .mov, .mp3, .mp4, .avi, .wmv or .qtvr (QuickTime VR), among a veritable alphabet soup of other file extensions.”)
Jose and Yim as modified by Ikeda are analogous as they are from the field of image processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Yim as modified by  Ikeda to have included a character string “.vr”  described before an extension in a file name of the still image file as taught by Jose for the purpose of maintaining virtual reality image files in an standard naming convention that will help easy retrieval.

Claim(s) 10 is  rejected under 35 U.S.C. 103 as being unpatentable over Yim  in view of Fujita et al. (US patent publication: 2014/0285677, “Fujita”).

Regarding claim 10, Yim doesn’t expressly teach,  wherein the recording unit generates one moving image file in which a plurality of moving images on based on the second video range are arranged.
However Fujita teaches, generates one moving image file in which a plurality of moving images on based on a video range are arranged. (“14. The image processing device according to claim 1, further comprising a storage section which stores a plurality of moving images captured in a predetermined period at predetermined intervals, wherein the first setting section sets, for a moving image in the predetermined period where the blur is acquired by the acquiring section among the plurality of moving images stored in the storage section, the first correction range based on the blur of the moving image.”)
Yim and Fujita are analogous as they are from the field of image processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Yim to have included the recording unit to generate one moving image file in which a plurality of moving images on based on the second video range are arranged. as taught by Fujita for the purpose of keeping all moving image of a display range in a single still image for easy maintenance.

Claim(s) 11  is  rejected under 35 U.S.C. 103 as being unpatentable over Yim as modified by Fujita as applied to claim 10 and further in view of  Jose. 

Regarding claim 11,  Yim as modified by Fujita doesn’t expressly teach,  wherein a character string “.vr” is described before an extension in a file name of the moving image file. 
Jose teaches, a character string “.vr” is described before an extension in a file name of an image file.( Each of these types of rich media content may be generated and/or saved in a variety of formats, such as, for example, .raw, .jpg, .mov, .mp3, .mp4, .avi, .wmv or .qtvr (QuickTime VR), among a veritable alphabet soup of other file extensions.”)
Jose and Yim as modified by Fujita are analogous as they are from the field of image processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Yim as modified by Fujita to have included a character string “.vr”  described before an extension in a file name of the moving image file as taught by Jose for the purpose of maintaining virtual reality image files in an standard naming convention that will help easy retrieval.

Claim(s) 14 is  rejected under 35 U.S.C. 103 as being unpatentable over Yim as modified by Ikeda as applied to claim 8 and further in view of Fujita et al. (US patent publication: 2014/0285677, “Fujita”).

Regarding claim 14, Yim as modified by Ikeda doesn’t expressly teach,  wherein the recording unit generates one moving image file in which a plurality of moving images on based on the second video range are arranged.
However Fujita teaches, generates one moving image file in which a plurality of moving images on based on a video range are arranged. (“14. The image processing device according to claim 1, further comprising a storage section which stores a plurality of moving images captured in a predetermined period at predetermined intervals, wherein the first setting section sets, for a moving image in the predetermined period where the blur is acquired by the acquiring section among the plurality of moving images stored in the storage section, the first correction range based on the blur of the moving image.”)
Yim as modified by Ikeda  and Fujita are analogous as they are from the field of image processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Yim as modified by Ikeda to have included the recording unit to generate one moving image file in which a plurality of moving images on based on the second video range are arranged. as taught by Fujita for the purpose of keeping all moving image of a display range in a single still image for easy maintenance.


Claim(s) 15 is  rejected under 35 U.S.C. 103 as being unpatentable over Yim as modified by Ikeda and Jose  as applied to claim 9 and further in view of  Fujita.

Regarding claim 15,  Yim as modified by Ikeda and Jose   doesn’t expressly teach, wherein the recording unit generates one moving image file in which a plurality of moving images on based on the second video range are arranged.
However Fujita teaches, generates one moving image file in which a plurality of moving images on based on a video range are arranged. (“14. The image processing device according to claim 1, further comprising a storage section which stores a plurality of moving images captured in a predetermined period at predetermined intervals, wherein the first setting section sets, for a moving image in the predetermined period where the blur is acquired by the acquiring section among the plurality of moving images stored in the storage section, the first correction range based on the blur of the moving image.”)
Yim as modified by Ikeda and Jose and Fujita are analogous as they are from the field of image processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Yim as modified by Ikeda and Fujita to have included the recording unit to generate one moving image file in which a plurality of moving images on based on the second video range are arranged. as taught by Fujita for the purpose of keeping all moving image of a display range in a single still image for easy maintenance.

Claim(s) 16 and 17 are  rejected under 35 U.S.C. 103 as being unpatentable over Yim as modified by Ikeda and Fujita as applied to claim 14 and further in view of Jose.

Regarding claims 16 and 17, Yim as modified by Ikeda and Fujita doesn’t expressly teach, wherein a character string “.vr” is described before an extension in a file name of the moving image file.
Jose teaches, a character string “.vr” is described before an extension in a file name of an image file.( Each of these types of rich media content may be generated and/or saved in a variety of formats, such as, for example, .raw, .jpg, .mov, .mp3, .mp4, .avi, .wmv or .qtvr (QuickTime VR), among a veritable alphabet soup of other file extensions.”)
Jose and Yim as modified by Ikeda and Fujita are analogous as they are from the field of image processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Yim as modified by Ikeda and Fujita to have included a character string “.vr”  described before an extension in a file name of the moving image file as taught by Jose for the purpose of maintaining virtual reality image files in an standard naming convention that will help easy retrieval.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tapas Mazumder whose telephone number is (571)270-7466. The examiner can normally be reached M-F 8:00 AM-5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAPAS MAZUMDER/           Primary Examiner, Art Unit 2616